UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-2251



ELLIS S. FRISON, JR.,

                                              Plaintiff - Appellant,

          and


LISA A. FRISON,

                                                          Plaintiff,

          versus


FRIEDMAN & MACFADYEN, PA; STEPHEN B. WOOD;
OTHER UNNAMED DEFENDANTS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-98-2359-AW)


Submitted:   March 9, 2000                 Decided:   March 15, 2000


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ellis S. Frison, Jr., Appellant Pro Se. Kenneth John MacFadyen,
FRIEDMAN & MACFADYEN, P.C., Baltimore, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Ellis S. Frison, Jr., appeals the district court’s orders

dismissing his civil action and denying his motion for default

judgment.     We have reviewed the record and the district court’s

opinions and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.      See Frison v. Friedman &

MacFadyen, No. CA-98-2359-AW (D. Md. Aug. 11, 1999 & Oct. 1,

1998).*   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
August 10, 1999, the district court’s records show that it was
entered on the docket sheet on August 11, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).     To the extent
Frison objects to other district court orders, we find no
reversible error.


                                  2